197 F.2d 521
UNITED STATES of America, Appellant,v.George M. MILES.
No. 14521.
United States Court of Appeals Eighth Circuit.
May 2, 1952.

Ed Dupree, General Counsel, Office of Rent Stabilization, A. M. Edwards, Jr., Asst. General Counsel, Office of Rent Stabilization, David M. Scheffer, Special Litigation Attorney, Office of Rent Stabilization, Washington, D.C., and Joseph E. Babka, Chief, Litigation Section, Office of Rent Stabilization, St. Louis, Mo., for appellant.
J. K. Owens, Kansas City, Mo., for appellee.
PER CURIAM.


1
Appeal from District Court dismissed, on motion of appellant.